It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed; on the ground that the printed record contains no finding of facts and no bill of exceptions showing the evidence before the court, or the absence of it, respecting the court’s action in refusing to allow the defendant, Mattison, to file a cross-petition, or the grounds of such refusal. Without such showing this court cannot assume that the ruling referred to was erroneous, and, without such pleading as part of *471the record, no question is presented to this court respecting the alleged assignment of fees by-Parker to Mattison.
Spear, Johnson and O’Hara, JJ., concur.